Case: 12-40387      Document: 00512466944         Page: 1    Date Filed: 12/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 12-40387                            December 10, 2013
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE MONTOYA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:11-CR-920-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The retained counsel representing Jose Montoya has moved for leave to
withdraw and has filed a brief and a supplemental brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Montoya has not filed a response. We have reviewed
counsel’s brief and supplemental brief and the relevant portions of the record
reflected therein.     We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-40387   Document: 00512466944    Page: 2   Date Filed: 12/10/2013


                               No. 12-40387

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2